El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
El Estado Español tenía inscrita en el Eegistro de la Propiedad de San Juan una finca con cabida de 400 cnerdas, radicada en la jurisdicción de Loíza, barrio de Canóvanas, la que compró en remate público Don Javier Zequeira, quien cedió sus derechos a Don Eugenio Malpica. En consecuen-cia, en 18 de diciembre de 1885 el Estado Español otorgó escritura de venta a favor de Malpica, haciéndose constar en el documento que al procederse, con citación de colindan-tes, al replanteo de la finca por el inspector de montes resultó que ésta tenía 419 cuerdas y 4,522 varas en vez de 400 cuer-das, diferencia que se aumentó en el. precio, y también que estaba situada en las jurisdicciones de Loíza, barrio de Cañó-*99vanas, y de Eío Grande, barrio de Ciénega Alta, pero que por no estar bien determinadas las líneas divisorias de juris-dicciones no pudo apreciarse la porción de terreno que a cada una corresponde, siendo mucho mayor la comprendida en la jurisdicción de Loíza.
Presentado ahora ese documento en el Registro de la Pro-piedad de San Juan para su inscripción, acompañado de un •escrito suscrito por el abogado de Malpica en que manifiesta •que de las 419 cuerdas que compró su representado corres-ponden 210 a la jurisdicción de Loíza, barrio de Canóvanas y 209 a la de Eío Grande, barrio de Ciénega Alta, el regis-trador hizo la inscripción en la forma que aparece de la siguiente nota, que es la que motiva el presente recurso guber-nativo :
“Inscrito el precedente documento al folio 225 del tomo Io. de Xoiza, finca número 43 inscripción 2a. con excepción de la porción inde-terminada que de la finca se dice que radica en Río Grande, de cuya parte se deniega la inscripción por no aparecer inscrita a favor del Estado; y se ha extendido anotación preventiva por el término legal >en dicha inscripción 2a., la cual se ha practicado con vista de otros documentos y con el defecto subsanable de no describirse la porción radicada en cada término municipal. San Juan, P. R., 19 de marzo •de 1914.”
Para la mejor resolución del recurso pedimos al registra-dor que nos remitiese copia literal del asiento a que esa nota se refiere. En la certificación recibida se consigna, entre •otros particulares, que la inscripción segunda de la finca No. 43 que aparece al folio 225 vuelto del tomo primero de Loíza, dice así:
“2a. RústiCA: Terreno en el barrio de Canóvanas de la jurisdic-ción de Loíza, cuya descripción y libertad de cargas constan de la precedente inscripción, siendo aquélla igual a la contenida en el título presentado, si bien en éste se describe de nuevo.” * * *. “En •su virtud y observando que la porción indeterminada que de esta finca, se dice que radica en Río Grande, no aparece inscrita a favor •del Estado, deniego la inscripción de dicha parte e inscribo a favor *100de Don Eugenio Malpica la posesión de la finca de este número a título de compra con las condiciones relacionadas, Faciéndose constar el defecto subsanable de no describirse la porción radicada en cada término municipal.” * # *.
De los antecedentes expuestos resulta que la finca estaba inscrita a favor del vendedor aunque radicando toda en un término municipal y que por el replanteo y mensura que prac-ticó el inspector de montes se vino en conocimiento de que parte de ella radicaba en Loíza y otra parte en Río Grande, aunque no se pudieron determinar las respectivas porciones. Teniendo por tanto inscrito el vendedor su derecho, no puede sostenerse que si había de inscribirse la porción correspon-diente a Río Grande fuera necesario hacer una inscripción previa en el libro correspondiente de dicho término municipal a favor del Estado Español, Aunque en verdad la ins-cripción a favor del comprador no podía verificarse en este caso porque no apareciendo de dicha mensura cuál porción determinada correspondía a Río Grande, le faltaban datos al Registrador para verificar la inscripción, ya que la afir-mación del comprador, desnuda de todo comprobante, de que 209 cuerdas correspondían a ese término municipal no es bastante para determinarla, dada la relación que guarda esa determinación con la fijación de límites de pueblos distintos.
Y en cuanto al defecto subsanable consignado en la ins-cripción que se verificó en el libro de Loízía de que no se des-cribia la porción radicada en cada término municipal, enten-demos que el Registrador tuvo razón al estamparla toda vez que los linderos y cabida son requisitos que deben constar en los asientos de inscripción de las fincas.
La nota recurrida debe ser confirmada.

Confirmada- la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados "Wolf, del Toro y Hutchison.